Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549  REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934  For the month of April, 2007 Commission File Number: 001-14572 FOUR SEASONS HOTELS INC. (Translation of registrants name into English) 1165 Leslie Street Toronto, Ontario Canada M3C 2K8 Attention: Executive Vice-President & Secretary (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F ¨ Form 40-F x Indicate by check mark if t he registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ Nox If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: April 11, 2007 FOUR SEASONS HOTELS INC. By: /s/Craig Reith Name: Craig Reith Title:Vice President, Finance& Treasurer By: /s/Sarah Cohen Name: Sarah Cohen Title: SeniorVice President & Assistant Secretary EXHIBIT INDEX Exhibit No. Description 99.1 Voting Report pursuant to Section 11.3 of NationalInstrument 51-102, as filed on SEDAR on April 10, 2007
